Citation Nr: 0007371	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  94-38 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a lung disability 
due to asbestos exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 until July 
1956.

This appeal arises from a September 1993 decision by the 
Huntington, West Virginia Regional Office (RO) which denied 
the veteran's claims for service connection for a lung 
disability due to asbestos exposure, and an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  In March 1997, and July 1998, the Board 
remanded the claims for a lung disability and an acquired 
psychiatric disability, to include PTSD, for additional 
development.  In July 1999, the RO granted service connection 
for a generalized anxiety disorder, and affirmed its denials 
of the claims for lung disability and PTSD.


FINDINGS OF FACT

1.  The veteran's current lung disabilities are not related 
to asbestos exposure during his active military service. 

2.  The veteran does not have PTSD attributable to military 
service or to any incident of active duty.



CONCLUSIONS OF LAW

1.  The veteran does not suffer from a lung disability which 
is due to asbestos exposure during service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).

2.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304(f) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Lung Disability Due to Asbestos Exposure

The veteran is seeking entitlement to service connection for 
a lung disability secondary to asbestos exposure.  The Board 
notes that a claim of entitlement to service connection for 
lung disability was denied by rating decision in March 1981, 
from which decision the veteran did not appeal.  The March 
1981 decision is final.  38 U.S.C.A. § 7105(c).  It appears 
that the RO has viewed the veteran's current lung disability 
claim as one based on exposure to asbestos during service, a 
theory which was not adjudicated in the March 1981 rating 
decision.  The RO has therefore treated the lung disability 
due to asbestos exposure as a new claim without the need to 
apply the new and material evidence analysis.  See 38 
U.S.C.A. § 5108.  After reviewing the claims files, the Board 
agrees that the present claim is best viewed as a new claim 
and should be considered on a de novo basis. 

The veteran maintains that his current lung problems are due 
to his exposure to asbestos while working as a mechanic 
repairing brake linings during service.  His DD Form 214 
lists his most significant duty assignment as a mechanic.  In 
October 1997, in response to a RO request for additional 
information pursuant to the Board's March 1997 remand, the 
veteran submitted a Statement in Support of Claim (VA Form 
21-4138) in which he listed a post-service employment history 
between 1956 and 1979 that is remarkable for employment with 
the National Mine Service Company (as a shear operator), as 
well as employment with a bus company (as an automotive 
electrician) and two gas stations (as an attendant).

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

evidence).  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Moreover, the truthfulness of evidence is presumed in 
determining whether a claim is well-grounded.  King v. Brown, 
5 Vet. App. 19, 21 (1993). 

At this point the Board finds the lung disability claim to be 
well-grounded under 38 U.S.C.A. § 5107(a).  There are clear 
medical diagnoses of current lung disabilities, and the 
veteran's assertions as to asbestosis exposure during service 
are accepted as true for well-grounded purposes.  Further, 
the record includes an April 1993 clinical entry reference to 
"COPD-asbestosis" which the Board views as sufficient to 
suggest a nexus to service.  The criteria for a well-grounded 
service connection claim have therefore been met. Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); King v. Brown, 5 Vet. App. 19, 
21 (1993).  In view of the various actions accomplished by 
the RO, including an April 1999 VA examination, the Board 
also finds that the duty to assist the veteran has been met.  
38 U.S.C.A. § 5107(a).

Looking to the veteran's military service, records from the 
Surgeon General's Office show that the veteran was treated 
for pneumonia in August 1954. The veteran's separation 
examination report, dated in July 1956, shows that that his 
lungs and chest were clinically evaluated as normal, and that 
his chest X-ray was normal.

As for the post-service evidence, the first medical evidence 
of a lung disorder is found in a VA chest X-ray report, dated 
in June 1980, which shows that the veteran was thought to 
have "minimal interstitial fibrosis" and emphysema.  An 
accompanying VA examination report, dated in June 1980, 
contains a diagnosis of "pulmonary emphysema and fibrosis."  
Subsequently dated VA medical records, and private treatment 
records from John C. Sharp, Ph.D., D.O., the Pocahontas 
Memorial Hospital, and the Greenbrier Valley Medical Center, 
collectively show diagnoses of chronic obstructive pulmonary 
disease (COPD) and pulmonary fibrosis.  These records are 
also remarkable for notations of a long history of smoking, 
to include a one pack-per-day habit for 25 years (as noted in 
a November 1994 VA hospital report).  Of particular note, 
review of a VA respiratory examination report, dated in April 
1999, shows that the veteran reported that he smoked from 
1968 to 1992, and that he continued to smoke.  The examiner 
stated that the veteran appeared to have confused emphysema 
and pulmonary fibrosis with asbestosis.  The examiner 
concluded that, "The records do not indicate a diagnosis of 
asbestosis."  The assessments were pulmonary fibrosis (with 
secondary decreased diffusion capacity), COPD and nicotine 
dependence.  

In this case, assuming arguendo that the veteran was exposed 
to asbestos during his service, the Board finds that the 
claims files do not contain any current competent evidence 
showing that the veteran has a lung disability secondary to 
asbestos exposure.  Although the Board has considered the 
finding of interstitial fibrosis in the June 1980 X-ray 
report, this condition was described as "minimal," and it 
was not repeated in the accompanying June 1980 VA examination 
report (which only noted "pulmonary emphysema and 
fibrosis"), nor is it shown in almost 20 years of 
subsequently dated medical records.  In this regard, the only 
other relevant evidence is the notation of "COPD-
asbestosis" in Dr. Sharp's April 1993 report.  However, the 
Board notes that this "diagnosis" is without citation to 
clinical findings or medical history, does not appear to have 
been based on a review of the veteran's claims files, and is 
not accompanied by additional medical comment.  Furthermore, 
a review of Dr. Sharp's records dated after April 1993 shows 
that the notation of asbestosis was never repeated.  Finally, 
a review of the April 1999 VA respiratory examination report 
shows that the examiner noted and dismissed Dr. Sharp's April 
1993 notation of asbestosis, stating that it was without 
either supporting criteria or objective evidence.  

In sum, the Board concludes that the clear preponderance of 
the evidence is against a finding that the veteran suffers 
from a current lung disability which is related to exposure 
to asbestos during service.  It follows that the reasonable 
doubt provisions of 38 U.S.C.A. § 5107(b) do not otherwise 
permit a favorable determination as to this issue. 

II.  PTSD

The claims files contain diagnoses of PTSD which, when 
combined with contemporaneous notations of claimed inservice 
stressors, render the appellant's claim for PTSD well 
grounded within the meaning of 38 U.S.C.A. § 5107(a). The 
Board is satisfied that all relevant facts have been properly 
developed, and attempts to verify the claimed stressors have 
also been made.  No further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a).
 
The Board initially notes that this issue was originally 
characterized as a claim for  service connection for "an 
acquired psychiatric disability, to include post-traumatic 
stress disorder."  However, in July 1999, the RO granted 
service connection for a generalized anxiety disorder (GAD).  
The Board has therefore determined that the issue on appeal 
is now limited to PTSD.

With regard to the claim for PTSD, the veteran asserts that 
he witnessed a grenade explosion during service that killed 
two people.  Specifically, the veteran reports that he 
witnessed a grenade accident during basic training at Ft. 
Knox, Kentucky, in about August 1954.  In hearings held in 
January 1981 and December 1996, he identified his basic 
training unit as Battery B, 65th Field Artillery Battalion, 
and he alternatively identified one of the dead as an officer 
named "Hites" or "Hypes."

A report from the U.S. Armed Service Center for Research of 
Unit Records (USASCRUR), dated in January 1999, shows that 
the USASCRUR stated that it could not attempt to verify the 
deaths which the veteran claimed to have witnessed during 
service without additional information, and that it did not 
otherwise have any relevant records.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

Despite the indications of PTSD, discussed below, which are 
sufficient to well ground the claim, the Board finds that the 
preponderance of the evidence does not show that the 
appellant has PTSD.  In particular, the post-service medical 
evidence includes a VA PTSD examination report, dated in 
April 1999, which shows that the Axis I diagnosis was 
generalized anxiety disorder.  The examiner specifically 
ruled out PTSD.  

The Board finds that the April 1999 VA PTSD examination 
report is highly probative evidence which shows that the 
veteran does not have PTSD.  This report was based on a 
review of the veteran's claims files, and it includes an 
account of the veteran's life history and subjective 
complaints.  It is accompanied by objective clinical findings 
and a rationalized explanation in which the examiner 
specifically ruled out PTSD.  The Board points out that the 
Axis I diagnosis in this report is consistent with the 
diagnoses and impressions as set forth in VA hospital 
reports, dated in November 1994 and January 1996, a treatment 
record from John C. Sharp, Ph.D., D.O., dated in April 1993, 
a record from the Greenbrier Valley Medical Center, dated in 
March 1993, and a record from the Pocahontas Hospital, dated 
in March 1993, all of which show that the veteran has been 
diagnosed with disorders other than PTSD.  These records show 
that the veteran has primarily been diagnosed with anxiety 
and panic attacks. 

In reaching this decision, the Board has considered the Axis 
I diagnosis of PTSD as found in a VA "mental health intake" 
report, dated in April 1993, and the diagnosis of "partial 
symptomatology of PTSD," as found in a VA progress note, 
dated in November 1993.  However, the diagnosis of "partial 
symptomatology of PTSD" is equivocal in its terms, and this 
diagnosis is accompanied by a concurrent Axis I diagnosis of 
generalized anxiety disorder.  In addition, neither of these 
diagnoses appear to have been based on a review of the 
veteran's C-files, nor are they accompanied by other indicia 
of reliability, such as being based on psychological testing, 
or an extended period of observation.  In this regard, 
neither diagnosis is accompanied by additional medical 
comment or citation to clinical findings.  Furthermore, 
although the Board has also considered a diagnosis of PTSD as 
found in a VA hospital report, dated in November 1994 (this 
report is one of two VA hospital reports dated in November 
1994 in the claims files, and covers the period from November 
14-18, 1994), this report shows that the veteran was admitted 
for treatment of coronary artery disease and that he was not 
treated for PTSD.  In addition, as with the previously 
discussed diagnoses of PTSD, this diagnosis is not 
accompanied by any other indicia of reliability.  The Board 
therefore finds that the probative value of the evidence 
indicating that the veteran has PTSD is outweighed by the 
contrary evidence of record, which shows that the veteran 
does not have PTSD.  The veteran's claim for service 
connection for PTSD therefore fails on the basis that all 
elements required for such a showing have not been met, and 
that the evidence shows that the veteran does not have PTSD.  
Accordingly, service connection for PTSD must be denied.


III.  Conclusion

The Board points out that although the veteran's arguments 
and reported symptoms have been noted, the issues ultimately 
rest upon interpretations of medical evidence and conclusions 
as to the veteran's correct diagnosis.  In such cases, lay 
persons untrained in the fields of medicine and psychiatry 
are not competent to offer such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The veteran's assertions that he has a 
lung disability secondary to asbestosis exposure, and PTSD, 
thus lack probative value, as he is not qualified to render a 
medical diagnosis. 

As a final matter, the Board notes that a VA notice to the 
veteran, dated in April 1999, indicates that the veteran was 
receiving benefits from the Social Security Administration 
(SSA).  However, the Board has determined that this claim may 
be fully and fairly adjudicated without obtaining the 
veteran's SSA records.  The veteran's service connection 
claims have been denied because there is no competent medical 
evidence showing that he has a lung disability secondary to 
asbestosis exposure, and because the preponderance of the 
evidence is against the claim that he has PTSD.  There is no 
indication that the SSA's grant of benefits was related to a 
lung disability secondary to asbestosis exposure, or PTSD, or 
that the SSA's records otherwise contain information relevant 
to these issues.  In addition, the veteran has not identified 
the SSA's records as pertinent to his claim, and a review of 
the April 1999 VA PTSD examination report shows that the 
veteran stated that he was receiving SSA benefits due to a 
back disability.  Therefore, the Board has determined that 
securing any SSA records would not add pertinent evidence, 
and the Board's duty to assist is not triggered because such 
a duty is "limited to (securing) specifically identified 
documents that, by their description would be facially 
relevant and material to the claim."  Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  


ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

